Sedgwick, J.,
dissenting.
The syllabus is perhaps indefinite, but the opinion says: “We come to the conclusion after full investigation that the provisions of the Cole of Civil Procedure (Rev. St. 1913, sec. 8207), cited by plaintiff, cannot be followed.” “Really the one issue that is decisive of this case, and beyond which we do not have to go, is: Was there service, as required by statute, made on the absent heir?” “The safe thing is to get service by publication, and that operates to the same extent and is equally authoritative in giving to the court plenary jurisdiction upon every person who might be interested.” And the opinion of the majority, though in some respects perhaps indefinite, is written and the case decided- upon that proposition.
Section 8215, Rev. St. 1913, provides: “The provisions of this chapter shall apply to the supreme court and county court, so far as the same may be applicable to the judgments or final orders of such courts.” This section was enacted prior to the adoption of the present Constitution, and section 15, art. *520XVT of tlie Constitution,- makes county courts the successors of probate courts. Martin v. Grover, 9 Neb. 263. In Oakdale Heat & Light Co. v. Seymour, 78 Neb. 50, it is said: “This makes the provisions of section 602 of the Code applicable to probate courts, and also thé following sections which prescribe the practice to be pursued in the court in which it is sought to vacate or modify'judgments and orders.” And so there can be no question that the county court has jurisdiction to vacate its judgments after the term under sections 8207 and 8215, Rev. St. 1913. In Western Assurance Co. v. Klein, 48 Neb. 904, it is said: “If these provisions of the Code did not exist, still the district courts of the state, in the exercise of their general equity powers, might, in a proper case and on sufficient grounds, set aside a judgment after the term at which it was rendered.” There is no reason, in the nature of things, why this provision of the Code should not apply to probate proceedings as well as to any other proceedings where service is had by publication only. Tbe case of In re Estate of Sieker, 89 Neb. 216, which seems to be relied upon in the majority opinion, involves only the question whether service by publication is prima facie sufficient, and does not determine or consider whether section 8207, Rev. St. 1913, applies, and holds that such service, “so long as it remains in force,” is valid. These words are a plain indication that it may not remain in-force, and it will not if under section 8207, Rev. St. 1913, it ought to be set aside.
The record in this case is not properly represented in the statement that “all of the heirs to this estate stipulated by and between themselves (with the exception of the plaintiff) to withdraw objection to the receiving of this will in probate and to take their share in accordance with the terms and provisions of the will.” Under this fraudulent agreement of settlement, *521without the knowledge of this contestant, none of the parties to the stipulation took a “share in accordance with the terms and provisions of the will.” The daughter, who was accused of obtaining this will by undue means, took, by this settlement, about one-third less than the alleged will gave her, and every other of the parties to the stipulation received by the settlement substantially more than the alleged will provided, so that this stipulation of settlement is a confession that the will was not genuine. And the county court did not distribute the estate according to the provisions of any will, but only as stipulated by the interested parties who benefited thereby, and without the consent or knowledge of this appellee.
This appellee was in California at the time of his mother’s last illness and death, and did not learn of her decease until the last part of December, 1914. In October, 1915, he filed this petition to set aside the probate of the will. Even if he had notice of this order which was entered in November, 1914, he would have 2 years’ time in which to make application to set aside this order under subdivisions 4 and 7 of section 8207, Rev. St. 1913, and 3 years’ time under subdivision 3. When the appellee heard of his mother’s death, which occurred in January, 1914, he. immediately wrote to his sister, Mrs. Harr, in regard to his interest in the estate, also to his brother Thomas Kelly, and to the attorney who was interested in having the will probated. The deceased had made a former will in which she gave this appellee a substantial interest in her property. The will in question was made in August, 1913. The deceased was then 75 years of age and was suffering from paralysis. She was living with her son, Thomas Kelly, and her daughter, Mary Josephine Gilbert. When the will in question was offered for probate. it was found to give a large portion of the estate to the said Alary Josephine Gilbert; and two children *522of deceased, Margaret Harr and Alice Clare, filed objections to the probate of tbe will, alleging that it was not the will of the deceased; that her signature was obtained by fraud, duress, and intimidation on the part of Mrs. Gilbert and Thomas Kelly; and in making these objections, without the consent of or any notice to this appellee, they included his name as one of the objectors. The appellee knew nothing of their action in' this regard. Without any hearing upon these objections, the stipulation of settlement was filed, in which it was recited that appellee was a party to the stipulation, and that they would allow the will to be probated, and the terms of the will were entirely disregarded by the parties in the distribution of the estate, and the estate was divided according to the stipulation, giving appellee $10, and all the heirs, except Mary Josephine and Thomas, who it is alleged in fact made this will, much larger shares in the property than the will stipulated, and giving the said proponents of the will a very much smaller portion; thus perpetrating a manifest fraud upon the court in making it appear that this appellee was one of the objectors and consented to this distribution of the property. “It was decided by the supreme court of Alabama that, where the principal legatee had occupied a confidential relation to testator, the burden is on him to show the absence of the exercise of undue influence. Moore v. Spier, 80 Ala. 129.” In re Estate of Johnson, 100 Neb. 791.
The concealment of a material fact by a brother or sister which results in his or her advantage in excluding another brother is a constructive fraud. All these parties knew that this apnellee had no notice of this attempted probate of the will, and had no notice that it was represented to the court that he was connected with the proceedings when he was not, and had no notice of the settlement and distribution of the prop*523erty by the stipulation; and instead of notifying him of his mother’s death and the proceedings, as they had ample opportunity to do, they purposely kept knowledge of these facts from him.
The majority opinion is: “We are now called upon to • determine the issue, Was this will in question the last will and testament of the deceased testatrix? Was she of sound mind and disposing memory at the time tipis instrument in issue was executed?” The statute requires that, before a judgment is set aside on these grounds, the court must find that there is good defense. But that is not the principal question for determination. “Before a plaintiff; is entitled to have a judgment against him and an order overruling his motion for a new trial vacated at a succeeding term for irregularity, it must be adjudged by the court that he has a cause of action which is prima facie valid.” Gavin v. Reed, 73 Neb. 237. The opinion cites the statute, and says: “This requires the court to adjudge that the cause of action is prima facie valid before it'would be authorized to take any action upon the motion. Gilbert v. Marrow, 54 Neb. 77.” It..is not necessary that there should be -a preponderance of the evidence upon that point. If it shows a prima facie defense, it is sufficient.
It seems to follow that (1) the county court and supreme court must grant a new trial under section 8207, Rev. St. 1913; (2) the admission of the alleged will to probate was procured by fraud; (3) the order of distribution was not under the will, but under the fraudulent stipulation; and (4) in the absence of. any statutory authority, equity will set aside such order so obtained, and allow appellee to be heard.
It appears to me that the judgment of the district court is fully sustained by the evidence, and ought to be affirmed.
1. County Court: Probate: Vacation: Fraud. The county court has power to vacate a probate procured by fraud and to permit a contest of the will.
2. Wills: Probate: Vacation. A judgment of probate, entered upon a proper petition after legal notice, and not challenged for a year and a half, should not be vacated on doubtful or equivocal proofs on the issue of testator’s incompetency or of undue influence.
3. -:--: -: Evidence. Evidence on the issues of incompetency of testatrix and of undue influence in the making of a will held insufficient to sustain findings in favor of plaintiff on his petition to vacate the judgment of probate and to contest the will.